DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                 Priority 
	The current application is a continuation of U.S. 15/262,667, filed 09/12/2016, now U.S. Patent #10,672,515.	U.S. 15/262,667 is a continuation of 14/291,446, filed 05/30/2014, now U.S. Patent #9,465,917.
Claims 1-20 have been examined in this application. This communication is the first action on the merits.
                                              Response to Amendment
Amendment received on 12/07/2022 is acknowledged and entered. Claims 1 and 18 have been amended. Claims 1-20 are currently pending in the application. 

Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
             Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In determining whether a claim falls within an excluded category, the Examiner is guided by the Court’s two-part framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)); Bilski v. Kappos, 561 U.S. 593, 611 (2010); 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019), and the October 2019 Update of the 2019 Revised Guidance (Oct. 17, 2019).
Step 1
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability (i.e., laws of nature, natural phenomena, and abstract ideas).  Alice Corp. v. CLS Bank Int'l, 573 U. S. ____ (2014). Claim 1 is directed to a statutory category, because a series of steps for displaying a reference pattern plot satisfies the requirements of a process (a series of acts). (Step 1: Yes).
Next, the claim is analyzed to determine whether it is directed to a judicial exception. 
Step 2A – Prong 1
	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more of rating. The claim recites: 
1. A computer implemented display method for displaying a reference pattern plot of analyte concentrations and related reduced rank vectors of matching risk patterns in a reduce rank space and for performing user-controlled interactions to select one of the matching risk patterns, comprising:
processing with a processor data which comprises a plurality of analyte level measurements acquired from a physiological data input device to generate a reference pattern plot of analyte concentrations over time from the data, the reference pattern plot comprising a reference risk pattern, the reference risk pattern comprising an assigned risk score;
retrieving previously determined risk patterns and corresponding previously assigned risk scores from memory by the processor; 
determining by the processor matching ones of the previously determined risk patterns to the reference risk pattern of the reference pattern plot of analyte concentrations over time;
displaying by the processor via a Graphical User Interface (GUI) the reference risk pattern of the reference pattern plot of analyte concentrations over time;
displaying by the processor via the GUI the matching ones of the previously determined risk patterns as related matching reduced rank vectors;
displaying by the processor via the GUI raw data for the matching reduced rank vectors, wherein the matching reduced rank vectors are displayed via the GUI as smooth lines, and the raw data for the matching reduced rank vectors are displayed via the GUI as noisy lines; 
scrolling through the displayed matching reduced rank vectors via the GUI to select a specific matching risk pattern from the previously determined risk patterns to the displayed reference risk pattern on the reference pattern plot from the displayed matching reduced rank vectors;
comparing the assigned risk score of the reference risk pattern to the previously assigned risk score of the specific matching risk patterned as selected: and
sending an alert to display when the assigned risk score compared to the previously assigned risk score is outside a predetermined range.

	The limitations of generating a reference pattern plot; retrieving risk patterns and risk scores; matching risk patterns; displaying the reference pattern plot; displaying the matching risk patterns; displaying raw data; scrolling through displayed data; selecting matching risk patterns; comparing the risk data, and sending an alert to display, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or certain methods of organizing human activity but for the recitation of generic computer components. (Note: the Examiner’s language (e.g. “generating a reference pattern plot”; “retrieving risk patterns,” etc.) is an abbreviated reference to the detailed claim steps and is not an oversimplification of the claim language; the Examiner employing such shortcuts (that refer to more specific steps) when attempting to explain the rejection). That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind, and/or performed as organized human activity. For example, but for the “by a processor” language, the recited steps in the context of this claim encompasses a health practitioner reviews the analyte level measurements printouts and compares them to previous results and other information to find out matching patterns. Thus, aside from the general technological environment (addressed below), it covers purely mental concepts and/or certain methods of organizing human activity processes, and the mere nominal recitation of a generic network appliance (e.g. an interface for inputting or outputting data, or generic network-based storage devices and displays) does not take the claim limitation out of the mental processes and/or certain methods of organizing human activity grouping.
Specifically, regarding generating; matching; scrolling; selecting, comparing and generating steps, said functions could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., mental comparison regarding a sample or test subject to a control or target data in Ambry, Myriad CAFC, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) (Grams)). In Grams, the recited functions require obtaining data or patient information (from sensors), and analyze that data to ascertain the existence and identity of an abnormality or estimated responses, and possible causes thereof. While said functions are performed by a computer, they are in essence a mathematical algorithm, in that they represent "[a] procedure for solving a given type of mathematical problem." Gottschalk v. Benson, 409 U.S. 63, 65, 93 S.Ct. 253, 254, 34 L.Ed.2d 273 (1972). Moreover, the Federal Circuit has held, “without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014). See id.  Further, “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, [are] essentially mental processes within the abstract-idea category.” Elec. Power, 830 F.3d at 1354; see also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1146 (Fed. Cir. 2016). “[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012).
	Further, regarding obtaining a plurality of analyte level measurements step, claim 1 neither define any illness or symptoms to consider and/or determined to be treated, nor a particular treating procedure for a particular illness. Similarly to Mayo (Mayo Collaborative Svcs. v. Prometheus Labs. 566 U.S. __, 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012)), the generating step merely tells the health practitioner to obtain analyte level measurements through whatever well known in the art test the practitioner or the laboratory wishes to use. Health care practitioners routinely conduct such test as part of their patients treatment. Thus, this step tells doctors to engage in well-understood, routine, conventional activity previously engaged in by health practitioners who work in the field. Purely “conventional or obvious” “[pre]-solution activity” is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law. Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)).
	The claimed concept is similar to other abstract ideas held to be non-statutory by the courts (see: Cleveland Clinic Foundation v. True Health Diagnostics, LLC, __ F.3d __, __ .S.P.Q.2d __ (Fed Cir. 2017) CAFC Appeal No. 16-1766 - assessing the risk of a major adverse cardiac event in patients; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) - collecting information, analyzing it, and displaying certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind; 
Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 121 U.S.P.Q.2d 1928 (Fed Cir. 2017) – a mobile interface for accessing remotely stored documents, and retrieving data from a database using an index of XML tags and metafiles; 
	As per retrieving, displaying and sending limitations, it has been held that “As many cases make clear, even if a process of collecting and analyzing information is ‘limited to particular content’ or a particular ‘source,’ that limitation does not make the collection and analysis other than abstract.” SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (citation omitted); see also In re Jobin, 811 F. App’x 633, 637 (Fed. Cir. 2020) (claims to collecting, organizing, grouping, and storing data using techniques such as conducting a survey or crowdsourcing recited a method of organizing human activity, which is a hallmark of abstract ideas).
	All these cases describe the significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.")).  
	Therefore, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and/or “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A – Prong 1: Yes).
	Step 2A – Prong 2
	Further, the Examiner determined that this judicial exception is not integrated into a practical application, because there are no meaningful limitations that transform the exception into a patent eligible application. In particular, the claim recites additional elements – using a processor to perform the generating; retrieving; matching; displaying; scrolling, and selecting steps. However, the processor in each step is recited (or implied) at a high level of generality, i.e., as a generic processor performing a generic computer functions of processing data, including receiving, storing, comparing, and outputting data. This generic processor limitation is nor more than mere instructions to apply the exception using a generic computer component. The processor that performs the recited steps merely automates these steps which can be done mentally or manually. Thus, while the additional elements have and execute instructions to perform the abstract idea itself, this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." The claims only manipulate abstract data elements into another form; they do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools in a conventional way to improve the functioning of the abstract idea identified above. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology; their collective functions merely provide conventional computer implementation.  None of the additional elements "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). The recited steps do not control or improve operation of a machine (MPEP 2106.05(a)), do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and do not apply the judicial exception with, or by use a particular machine (MPEP 2106.05(b)), but, instead, require receiving, comparing, storing and outputting data.  
	Further, compare to Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018) (Vanda), claim 1 is directed to conventional health information collecting and processing routine, and outputting said information to a user. Contrary to Vanda, claim 1 as a whole does not identify a particular medical application and does not discover a particular treatment for a particular medical condition. Similar to Mayo, claim 1 as a whole is not directed to the application of a drug to treat a particular disease." (The Federal Circuit noted that while the "claim in Mayo recited administering a thiopurine drug to a patient, the claim as a whole was not directed to the application of a drug to treat a particular disease." Id. at 1134). Accordingly, while claim 1 recites the steps of processing data which comprises a plurality of analyte level measurements acquired from a physiological data input device to generate a reference pattern plot of analyte concentrations over time from the data, said steps are ancillary to the overall focus of the claim, because using measurements data to generate a reference pattern plot steps are performed in order to merely gather data, and to compare said data with another data are conducted without discovering or establishing a natural relationship between the drug and a human body for a particular medical condition. Thus, similar to Mayo, claim 1 is not a "method of treatment" claim that practically apply the natural relationship. 	
Additionally, as per retrieving, displaying and sending data limitations, these recitations amounts to mere data gathering and/or outputting, are insignificant post-solution or extra-solution components, they represent nominal recitation of technology. And said dispensing step is considered as an insignificant post-solution activity like the example in MPEP 2106.04(a)(2)(III)(C) – cutting hair according to the assigned hair pattern after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016), or printing menus in Apple v. Ameranth 842 F.3d 1229, 120 U.S.P.Q.2d 1844 (Fed. Cir. 2016). Insignificant "post-solution” or “extra-solution" activity means activity that is not central to the purpose of the method invented by the applicant. However, “(c) Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the execution of the claimed method steps. Use of a machine or apparatus that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would weigh against eligibility”. See Bilski, 138 S. Ct. at 3230 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, ___ (1978)). Thus, claim drafting strategies that attempt to circumvent the basic exceptions to § 101 using, for example, highly stylized language, hollow field-of-use limitations, or the recitation of token post-solution activity should not be credited. See Bilski, 130 S. Ct. at 3230. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. (Step 2A – Prong 2: No).
	Step 2B
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a non-abstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. The claim is now re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The system would require a processor and memory in order to perform basic computer functions of accepting user input, storing information in a database, retrieving information from a database, compare data and outputting said information. These components are not explicitly recited and therefore must be construed at the highest level of generality. The background of the invention does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the recited steps is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Similar to Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016) (Power Group), claim’ invocation of computers, networks, and displays does not transform the claimed subject matter into patent-eligible applications. Claim 1 does not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices. Nothing in the claim, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, comparing, and presenting the desired information. Analogous to Power Group, claim 1 does not even require a new source or type of information, or new techniques for analyzing it. As a result, the claim does not require an arguably inventive set of components or methods, such as measurement devices or techniques that would generate new data. The claim does not invoke any assertedly inventive programming. Merely requiring the obtaining data, generating a plot, and comparing data to determine a match - to provide a “humanly comprehensible” amount of information useful for users - by itself does not transform the otherwise-abstract processes of information collection and analysis into patent eligible subject matter. Merely obtaining and selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas. Therefore, the recited steps represent implementing the abstract idea on a generic computer, or “reciting a commonplace business method aimed at processing business information despite being applied on a general purpose computer” Versata, p. 53; Ultramerical, pp. 11-12.
	Further, the recited functions do not improve the functioning of computers itself, including of the processor(s) or the network elements. There are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. Applicant did not invent a new type of computer; Applicant like everyone else programs their computer to perform functions. The Supreme Court in Alice indicated that an abstract claim might be statutory if it improved another technology or the computer processing itself. Using a (programmed) computer to implement a common business practice does neither. 	The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, comparing and transmitting data—see the Specification as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  “However, it is not apparent how appellant’s programmed digital computer can produce any synergistic result. Instead, the computer will simply do the job it is instructed to do. Where is there any surprising or unexpected result? The unlikelihood of any such result is merely one more reason why patents should not be granted in situations where the only novelty is in the programming of general purpose digital computers”. See Sakraida v. Ag. Pro, Inc., 425 U.S. 273 [ 96 S.Ct. 1532, 47 L.Ed.2d 784], 189 USPQ 449 (1976) and A P Tea Co. V. Supermarket Corp., 340 U.S. 147 [ 71 S.Ct. 127, 95 L.Ed. 162], 87 USPQ 303 (1950).
	For example, in comparison to the decision in Enfish, LLC v. Microsoft Corporation, et al. (Enfish), claim 1 of the current application does not provide specific improvements in computer capabilities. In Enfish, Court found that claims are directed to a specific improvement to the way computers operate, - a particular database technique - in how computers could carry out one of their basic functions of storage and retrieval of data.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. There is no technological improvement described in the current application; the recited steps of generating; retrieving; matching; displaying; scrolling, and selecting do not improve the functioning of computers itself, including of the processor(s) or the network elements; do not recite physical improvements in the claim, like a faster processor or more efficient memory, and do not provide operational improvement, like mathematical computation that improve the functioning of the computer. The claimed invention merely utilizes conventional computing and network elements for transmitting and storing data. Thus, the current application’ solution to the problem of identifying potential trouble spots by observing matched data on a display is not technological, but “business solution”, or “entrepreneurial.” Therefore, claim 1 does not provide a specific means or method that improves the relevant technology, but, instead, is directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.
Furthermore, there is no transformation recited in the claim as understood in view of 35 USC 101. The steps of generating; retrieving; matching; displaying; scrolling, and selecting merely represent abstract ideas which cannot meet the transformation test because they are not physical objects or substances. Bilski, 545 F.3d at 963. Said steps are nothing more than mere manipulation or reorganization of data, which does not satisfy the transformation prong. It is further noted that the underlying idea of the recited steps could be performed via pen and paper or in a person's mind. Moreover, “We agree with the district court that the claimed process manipulates data to organize it in a logical way such that additional fraud tests may be performed. The mere manipulation or reorganization of data, however, does not satisfy the transformation prong.” and “Abele made clear that the basic character of a process claim drawn to an abstract idea is not changed by claiming only its performance by computers, or by claiming the process embodied in program instructions on a computer readable medium. Thus, merely claiming a software implementation of a purely mental process that could otherwise be performed without the use of a computer does not satisfy the machine prong of the machine-or-transformation test”. CyberSource, 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)   
	Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, when considered separately and in combination, the claim elements do not add significantly more to the exception.  Considered separately and as an ordered combination, the claim elements do not provide an improvement to another technology or technical field; do not provide an improvement to the functioning of the computer itself; do not apply the judicial exception by use of a particular machine; do not effect a transformation or reduce a particular article to a different state or thing; and do not add a specific limitation other than what is well-understood, routine and conventional in the operation of a generic computer. None of the hardware recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). As per “displaying by the processor via the GUI raw data for the matching reduced rank vectors, wherein the matching reduced rank vectors are displayed via the GUI as smooth lines, and the raw data for the matching reduced rank vectors are displayed via the GUI as noisy lines” recitation, these limitations do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  Limiting the claims to the particular technological environment of electronic commerce is, without more, insufficient to transform the claim into patent-eligible applications of the abstract idea at their core.
	Accordingly, claim 1 is not directed to significantly more than the exception itself, and is not eligible subject matter under § 101. (Step 2B: No).
Further, although the Examiner takes the steps recited in the independent claim 1 as exemplary, the Examiner points out that limitations recited in dependent claims 2-17 further narrow the abstract idea but do not make the claims any less abstract. Dependent claims 2-17 each merely add further details of the abstract steps recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. These claims "add nothing of practical significance to the underlying idea," and thus do not transform the claimed abstract idea into patentable subject matter. Ultramercial, 772 F.3d at 716. Therefore, dependent claims 2-17 are also directed to non-statutory subject matter. 
Because Applicant’s apparatus claims 19-20 add nothing of substance to the underlying abstract idea, they too are patent ineligi-ble under §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Duke et al. (US 2012/0165638 A1) in view of Sparacino et al. (US 2013/0109944 A1) and further in view of Ribble et al. (US 2013/0317399 A1).
Claims 1 and 18. Duke et al. (Duke) discloses a computer implemented display method for displaying a reference pattern plot of analyte concentrations and related reduced rank vectors of matching glucose level patterns in a reduce rank space and for performing user-controlled interactions to select one of the matching glucose level patterns, comprising:
processing with a processor data which comprises a plurality of analyte level measurements acquired from a physiological data input device to generate a reference pattern plot of analyte concentrations over time from the data; the reference pattern plot comprising a reference pattern, [0033]; [0036]; [0037]; [0040]
Duke does not specifically teach that said previously determined patterns are risk patterns, the reference risk pattern comprising an assigned risk score.
Sparacino et al. (Sparacino) teaches a computer implemented method and system for continuously monitoring risk associated with glucose level, said level is associated/assigned with a risk score, the system including a continuous glucose monitoring (CGM) device configured to determine a glucose level in the patient, generate and display a series of glucose levels, evaluate a differential change in glucose level over time based on the series of glucose levels; generate and display a smoothed glucose level that is indicative of the series of glucose levels; calculate dg/dt based on the series of smoothed glucose levels; and estimate a dynamic risk based on the smoothed CGM and estimated dg/dt, wherein the dynamic risk is compared to a predetermined threshold.  [0019]; [0022]
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Duke to include said patterns are risk patterns, as disclosed in Sparacino, because it would advantageously allow to determine an increasing or decreasing glucose trend and, thereby determine whether said risk is increasing or decreasing, as specifically stated in Sparacino. [0020]
Duke as modified by Sparacino, further teaches:
retrieving previously determined patterns from memory by the processor. [0040]
Duke does not specifically teach previously assigned risk scores.
Ribble et al. (Ribble) discloses an adverse condition detection and assessment method, comprising comparing the risk score to a previous (previously assigned) risk score. Abstract; [0059]
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Duke to include the recited limitations, as disclosed in Ribble, because it would advantageously allow to compare monitored data to a predetermined threshold, and if the data exceeds the threshold, activating a therapy configured to reduce the magnitude of the data.
Duke as modified by Sparacino and Ribble further teaches:
determining by the processor matching ones of the previously determined risk patterns to the reference risk pattern of the reference pattern plot of analyte concentrations over time; [0040]; [0042]; [0044]
displaying by the processor via a Graphical User Interface (GUI) the reference risk pattern of the reference pattern plot of analyte concentrations over time; [0044]; [0045]
displaying by the processor via the GUI the matching ones of the previously determined risk patterns as related matching reduced rank vectors; [0044]; [0045]; [0105] – [0107]
displaying by the processor via the GUI raw data for the matching reduced rank vectors, wherein the matching reduced rank vectors are displayed via the GUI as smooth lines, and the raw data for the matching reduced rank vectors are displayed via the GUI as noisy lines; [0105] – [0107],
scrolling through the displayed matching reduced rank vectors via the GUI to select a specific matching risk pattern from the previously determined risk patterns to the displayed reference risk pattern on the reference pattern plot from the displayed matching reduced rank vectors; [0106] – [0107]; 
comparing the assigned risk score of the reference risk pattern to the previously assigned risk score of the specific matching risk patterned as selected; Ribble; [0059]; [0060], and
sending an alert to display when the assigned risk score compared to the previously assigned risk score is outside a predetermined range. Ribble; [0062]

Claim 2. The computer implemented display method of claim 1, wherein scrolling is operable via a displayed scroll bar. Duke; [0107]

Claims 3 and 19. The computer implemented display method of claim 1, wherein the analyte concentration is blood glucose, and the data further comprises information concerning blood viscosity, physical activity, temperature, heart rate, blood pressure, breathing pattern, and combinations thereof. Duke; [0033]; [0034]

Claim 4. The computer implemented display method of claim 1, wherein the time is selected to display a multi-hour display of the reference pattern plot. Duke; [0040]; [0105]

Claim 5. The computer implemented display method of claim 4, wherein the multi-hour display of the reference pattern plot is a two-hour or four-hour reference pattern plot. Duke; [0108]

Claim 6. The computer implemented display method of claim 4, wherein the multi-hour display of the reference pattern plot is shown as a line with circle points. Duke; [0106]; [0107]

Claim 7. The computer implemented display method of claim 1, wherein the matching reduced rank vectors are a set number of matches. Duke;

Claim 8. The computer implemented display method of claim 7, wherein the matches are top 20 matches. Duke; [0106]

Claim 9. The computer implemented display method of claim 1, wherein the matching ones of the reduced rank vectors are determined using Euclidean distance in a reduced-rank space and a sum of absolute error between potential matches of each raw data vector and associated reduced rank vector. Duke; [0082]; [0085]

Claim 10. The computer implemented display method of claim 1, further comprising displaying by the processor via the GUI error boundaries. Duke; [0106]

Claim 11. The computer implemented display method of claim 10, wherein the error boundaries range from about +/- 15% to +/- 50%. Duke;[0105]

Claim 12. The computer implemented display method of claim 2, wherein the scroll bar is located adjacent a bottom of the GUI, and a timeline for the time is located adjacent a top of the GUI. Duke; [0106]; [0107]

Claim 13. The computer implemented display method of claim 2, wherein the scroll bar is touch sensitive, and operable by touch to scroll through and/or select the specific matching risk pattern. Duke; [0105]

Claim 14. |The computer implemented display method of claim 2, wherein a mouse is operable to scroll through and/or select the specific matching risk pattern via the GUI. Duke; [0105]

Claim 15. The computer implemented display method of claim 1, further comprising highlighting the specific matching risk pattern upon selection, and dimming and/or placing in a background of the GUI unselected ones of the matching ones of the reduced rank vectors. Duke; [0105] – [0107]

Claim 16. The computer implemented display method of claim 1, further comprising ranking the matching ones of the reduced rank vectors from closest to Nth closest match, where N is the number of matches and wherein matches greater than a predetermined number are dimmed and/or placed in a background of the GUI. Duke; [0105]; [0106]; [0109]

Claim 17. The computer implemented display method of claim 15, further comprises upon selecting the specific matching risk pattern displaying via the GUI a meal time tag, a carbohydrate value, a sleep time tag and/or a quality assessment label that is based on a match error between the reference pattern plot and the selected specific matching risk pattern. Duke; [0107]; [0109]; [0110]

Claim 20. The system of claim 18, wherein the processor, the display, and memory are contained in a handheld device and the physiological data input device is contained ina blood glucose meter or a continuous glucose monitor which communicates with the handheld device, wherein the handheld device is a PDA, mobile phone, a personal computer or the blood glucose meter. Duke; [0033]









Response to Arguments
Applicant's arguments filed 12/07/2022 have been fully considered but they are not persuasive. 
Applicant argues that, similar to Example 40 of the 2019 PEG, the claims at issue integrate the abstract idea into a practical application, because claims 1 and 18 recite: “sending an alert to display when the assigned risk score compared to the previously assigned risk score is outside a predetermined range”. 
The Examiner respectfully disagrees. The claim recites additional elements – using a processor to perform the generating; retrieving; matching; displaying; scrolling, and selecting steps. However, the processor in each step is recited (or implied) at a high level of generality, i.e., as a generic processor performing a generic computer functions of processing data, including receiving, storing, comparing, and outputting data. The processor that performs the recited steps merely automates these steps which can be done mentally or manually. Thus, while the additional elements have and execute instructions to perform the abstract idea itself, this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology; their collective functions merely provide conventional computer implementation.  None of the additional elements "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). The recited steps do not control or improve operation of a machine (MPEP 2106.05(a)), do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and do not apply the judicial exception with, or by use a particular machine (MPEP 2106.05(b)), but, instead, require receiving, comparing, storing and outputting data.
	As per Example 40 argument, the Examiner notes that in Example 40, Claim 1, the claim as a whole is directed to a particular improvement in collecting traffic data. Specifically, as provided in the analysis, the claimed method limits collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition (above a threshold), which avoids excess traffic volume on the network and hindrance of network performance. The collected data can then be used to analyze the cause of the abnormal condition. This provides a specific improvement over prior systems, resulting in improved network monitoring. 
	Contrary to Example 40, Claim 1, the current application is not concerned with monitoring abnormal condition of network performance; dose not collect network delay, packet loss, or jitter relating to the network traffic passing through the network appliance, and does not collect additional Netflow protocol data relating to the network traffic when the collected network delay, packet loss, or jitter is greater than the predefined threshold. Applicants’ invention merely assignes a risk score, compares the assigned risk score of the reference risk pattern to the previously assigned risk score of the specific matching risk patterned, and indicate when a discrepancy is detected.  Thus, contrary to Example 40, Claim 1, the claims at issue do not provide a technological and/or a specific improvement over prior systems, and, therefore, are not patent-eligible.

Applicant further argues that the claims are patent eligible under section 101 and recite “significantly more” than an abstract idea as they affect an improvement in the technology and/or technical field of using automated processes with meaningful limitations and practical application to aid an individual in addressing or changing a health-related behavior.
	The Examiner respectfully disagrees and maintains that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component; the system processor performs basic computer functions of accepting user input, storing information in a database, retrieving information from a database, compare data and outputting said information. There are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. The Supreme Court in Alice indicated that an abstract claim might be statutory if it improved another technology or the computer processing itself. Using a (programmed) computer to implement a common business practice does neither. Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, comparing and transmitting data—see the Specification as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, their collective functions merely provide conventional computer implementation.  “However, it is not apparent how appellant’s programmed digital computer can produce any synergistic result. Instead, the computer will simply do the job it is instructed to do. Where is there any surprising or unexpected result? The unlikelihood of any such result is merely one more reason why patents should not be granted in situations where the only novelty is in the programming of general purpose digital computers”. See Sakraida v. Ag. Pro, Inc., 425 U.S. 273 [ 96 S.Ct. 1532, 47 L.Ed.2d 784], 189 USPQ 449 (1976) and A P Tea Co. V. Supermarket Corp., 340 U.S. 147 [ 71 S.Ct. 127, 95 L.Ed. 162], 87 USPQ 303 (1950).

In response to Applicant’s argument that neither Duke nor Sparacino disclose or reasonably suggest at least “comparing the assigned risk score of the reference risk pattern to the previously assigned risk score of the specific matching risk patterned as selected; and sending an alert to display when the assigned risk score compared to the previously assigned risk score is outside a predetermined range” as recited in amended independent claims 1 and 18, it is respectfully noted that Ribble was applied for said limitations.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Uzzo et al. US 2012/0084011 – discloses a method of managing cancer care, comprising  comparing the risk score with a risk score previously obtained from the patient, a risk score from a healthy population, a risk score from a population with a stage I, II, III, or IV cancer, a risk score from a healthy population at low risk, moderate risk, or high risk for developing a genitourinary cancer, and/or a risk score from a population with a genitourinary cancer in remission, and determining the patient's prognosis based on the comparison.













Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        12/14/2022